


Exhibit 10.3


NETSUITE INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF PERFORMANCE SHARES
Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Performance Shares (the “Notice of Grant”), the Terms and Conditions of
Performance Share Grant, attached hereto as Exhibit A and the Performance
Matrix, attached hereto as Exhibit B (together, the “Agreement”).


Participant:
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Address:
%%ADDRES_LINE_1%-%
%%ADDRES_LINE_2%-%
%%ADDRES_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%

Participant has been granted the right to receive an Award of Performance
Shares, subject to the terms and conditions of the Plan and this Agreement, as
follows:
Grant Number
%%PS_NUMBER%-%
Date of Grant
%%PS_DATE,'MM/DD/YYY'%-%
Target Number of Performance Shares
%%TARGET_SHARES_GRANTED,999,999,999'%-%
Performance Periods
 
Performance Matrix
 
 
 
 
 

*Note: NetSuite's fiscal year is the same as the calendar year.
 
It is the intent of the parties that the Performance Shares qualify as
“performance-based compensation” under Section 162(m) of the Code and consistent
with Section 11 of the Plan and any ambiguities herein will be interpreted to so
comply.















--------------------------------------------------------------------------------




Vesting Schedule:
[Insert Vesting Schedule]
•
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Eligible Shares, such Eligible Shares will
immediately terminate and Participant will have no further rights with respect
thereto.

•
Further, notwithstanding any terms or conditions of the Plan or this Agreement
to the contrary, in the event of termination of Participant's relationship as a
Service Provider (whether or not in breach of local labor laws or later found
invalid), Participant's right to vest in Performance Shares under the Plan, if
any, will terminate effective as of the date that Participant is no longer
actively providing service to the Company or a Subsidiary or Parent of the
Company and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer in an active Service
Provider relationship for purposes of the Performance Shares (including whether
Participant may still be considered in an active relationship while on a leave
of absence).

Participant and the Company agree that this Award of Performance Shares is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above.
Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
E*TRADE on-line grant agreement response page, it will act as Participant's
electronic signature to this Agreement, which shall have the same binding effect
as a written or hard copy signature and accordingly will constitute
Participant's acceptance of and agreement with all of the terms and conditions
of the Performance Shares, as set forth in the Agreement and the Plan.


NETSUITE INC.






--------------------------------------------------------------------------------










EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE SHARE GRANT
1.Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan an Award of Performance Shares, subject
to all of the terms and conditions in this Agreement, including any
country-specific terms set forth in the attached Country Appendix (the
“Appendix”; references herein to the “Agreement” shall include the Appendix) and
the Plan, which is incorporated herein by reference. Subject to Section 19(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
2.Company's Obligation to Pay. Each Performance Share represents the right to
receive a Share on the date it vests. Unless and until the Performance Shares
will have vested in the manner set forth in Section 3, Participant will have no
right to payment of any such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Shares will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Performance Shares that vest in accordance with Sections 3 or 4
will be paid to Participant (or in the event of Participant's death, to his or
her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares is accelerated in connection with Participant's termination
as a Service Provider (provided that such termination is a “separation from
service” within the meaning of Section 409A as determined by the Company), other
than due to death, and if (x) Participant is both a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination, and (y) the payment of such accelerated Performance Shares will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant's
termination, then the payment of such accelerated Performance Shares will not be
made until the date six (6) months and one (1) day following the date of
Participant's termination, unless Participant dies following his or her
termination, in which case, the Performance Shares will be paid in Shares to
Participant's estate as soon as practicable following his or her death. It is
the intent of this Agreement to comply with the requirements of Section 409A so
that none of the Performance Shares provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. For purposes
of this Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final U.S. Treasury Regulations and U.S. Internal Revenue
Service guidance thereunder, as each may be amended from time to time.
3.Vesting Schedule. Except as provided in Section 4 or in the Appendix, and
subject to Section 5, the Performance Shares awarded by this Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant.
Performance Shares scheduled to vest on a certain date or upon the occurrence of
a certain condition will not vest in accordance with any of the provisions of
this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Performance Shares at any time, subject




--------------------------------------------------------------------------------




to the terms of the Plan. If so accelerated, such Performance Shares will be
considered as having vested as of the date specified by the Administrator.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Performance Shares
that have not vested as of the time of Participant's termination as a Service
Provider for any or no reason and Participant's right to acquire any Shares
hereunder will immediately terminate.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant's designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant's estate, provided however that
Participants employed outside the United States are not permitted to designate a
beneficiary under this Agreement and thus, any distribution or delivery due to
such Participants shall be made to the administrator or executor of their
estates. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7.Tax Obligations.
 
(a.) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of all income
tax, social insurance, payroll tax, payment on account, employment or other
tax-related items related to Participant's participation in the Plan and legally
applicable to Participant (the “Tax-Related Items”) which the Company determines
must be withheld with respect to such Shares. Regardless of any action taken by
the Company or Participant's employer (the “Employer”) with respect to the
Tax-Related Items, Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant's responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award of Performance Shares, including the grant, vesting,
assignment, release or cancellation of the Performance Shares, the subsequent
sale of Shares acquired pursuant to the vesting of Performance Shares, or the
receipt of any dividends and (ii) do not commit to structure the terms of the
grant or any other aspect of the Award of Performance Shares to reduce or
eliminate Participant's liability for Tax-Related Items or to achieve any
particular tax result. Further, if Participant becomes subject to tax in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable or tax withholding event, as applicable, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


On a date that a Participant who is not subject to the requirements of Section
16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
incurs a liability for Tax-Related Items with respect to this Award, whether
upon vesting or otherwise (any such date on which liability for Tax-Related
Items arises, the “Lapse Date”) and the Company or an affiliate of the Company
has a tax withholding obligation related to such liability of Participant for
Tax-Related Items, then a portion of the Shares issued upon the vesting of such
Performance Shares shall automatically be sold to the extent and through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise), as set forth in further detail in Schedule 1 attached
hereto. The net proceeds from such sale shall be remitted to the relevant tax
authorities for the benefit of Participant in the amounts directed by the
Company and any remaining net proceeds, if any, shall be delivered to
Participant. In the event that (a) Participant is subject to the requirements of
Section 16 of the Exchange Act on the Lapse Date or (b) to the extent that the
Shares sold pursuant to the preceding sentence are not sufficient to satisfy
Participant's liability for Tax Related Items upon the Lapse Date, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion,




--------------------------------------------------------------------------------




to satisfy the obligations (or the remaining portion thereof) with regard to all
applicable Tax-Related Items, in whole or in part by one or more of the
following (without limitation) as the Administrator may permit: (1) requiring
Participant to pay cash, (2) permitting Participant to deliver to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (3) withholding from Participant's wages or other
cash compensation paid to Participant by the Company and/or the Employer equal
to the amount required to be withheld. Alternatively, or in addition, the
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may obligate the Company to withhold otherwise
deliverable Shares having a Fair Market Value equal to the minimum amount
required to be withheld. Prior to the relevant taxable event, Participant shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer. For these purposes, the Fair Market Value of the Shares to be withheld
shall be determined on the applicable Lapse Date. To avoid negative accounting
treatment, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the obligation of Tax-Related Items is satisfied by
reducing the number of Shares issuable upon vesting of the Performance Shares,
for tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the Performance Shares, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Award of Performance Shares.
Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant's participation in the Plan or Participant's
acquisition of Shares that cannot be satisfied by the means previously
described. If Participant fails to make satisfactory arrangements for the
payment of any Tax-Related Items hereunder upon any Lapse Date, Participant will
permanently forfeit such Performance Shares and the Performance Shares will be
returned to the Company at no cost to the Company.
(b.) Consultants. If Participant is a Consultant, neither the Company nor any
Parent or Subsidiary shall be responsible for withholding any Tax-Related Items
due in connection with any aspect of the Award of Performance Shares. Any
Participant who is a Consultant is solely responsible for reporting all income
derived from the Performance Shares on his or her personal tax return and paying
all applicable Tax-Related Items due. Notwithstanding the foregoing, to the
extent that the Company or any Parent or Subsidiary may incur any liability for
the Tax-Related Items or for withholding such Tax-Related Items as a result of
any aspect of the Award of Performance Shares, any Participant who is a
Consultant agrees to undertake to pay to the Company or any Parent or Subsidiary
the amount of such Tax-Related Items. The Company may refuse to deliver Shares
if Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Performance Shares deliverable hereunder unless
and until certificates representing such Performance Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to Participant. After such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Performance Shares and receipt of dividends and
distributions on such Performance Shares.


9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND




--------------------------------------------------------------------------------




NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE
SHARES OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT'S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT'S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


10.Nature of Performance Shares. By entering into this Agreement and accepting
this Award of Performance Shares evidenced hereby, Participant acknowledges
that:


(a)the grant of the Performance Share is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted repeatedly in the past;
 
(b)all decisions with respect to future Performance Share grants, if any, will
be at the sole discretion of the Administrator;
(c)Participant is voluntarily participating in the Plan;
(d)the Performance Shares are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Company or any Parent or Subsidiary of the Company;
(e)the Performance Shares are not intended to replace any pension rights or
compensation;
(f)the grant of a Performance Share will not be interpreted to form an
employment contract or relationship with the Company, the Employer, or any
Parent or Subsidiary of the Company;
(g)the future value of the Performance Shares is unknown and cannot be predicted
with certainty;
(h)no claim or entitlement to compensation or damages arises from termination of
the Award of Performance Shares or diminution in value of the Performance Shares
or forfeiture of the Performance Shares resulting from termination of
Participant's Service Provider relationship by the Company or the Employer or by
the Parent or Subsidiary retaining Participant (for any reason whether or not in
breach of applicable labor laws or later found invalid) and in consideration of
the grant of the Performance Shares to which Participant is otherwise not
entitled, Participant irrevocably agrees to never institute any claim against
the Company, the Employer and/or the Parent or Subsidiary retaining Participant,
waives his or her ability, if any, to bring any such claim, and releases the
Company, the Employer and/or the Parent or Subsidiary retaining Participant from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, Participant shall
be deemed irrevocably to have agreed not to pursue such a claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;


(i)it is Participant's sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the Performance Shares or proceeds resulting
from Participant's sale of such Performance Shares;
(j)if Participant is rendering services outside the United States, (i) the
Performance Shares are extraordinary items which do not constitute compensation
of any kind for services of any kind rendered to the Company, the Employer or
the Parent or Subsidiary retaining Participant, and which is outside the




--------------------------------------------------------------------------------




scope of Participant's employment or service contract, if any; and (ii) neither
the Company, the Employer nor any Parent or Subsidiary retaining Participant
shall be liable for any foreign exchange rate fluctuation between Participant's
local currency and the United States Dollar that may affect the value of the
Performance Shares delivered to Participant upon vesting of the Performance
Shares or of any proceeds resulting from Participant's sale of such Performance
Shares; and;
(k)the Performance Shares and the benefits evidenced by this Agreement do not
create any entitlement, not otherwise specifically provided for in the Plan or
determined by the Company in its discretion, to have the Performance Shares or
any such benefits transferred to, or assumed by, another company, or to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares.
11.No Advice Regarding Grant. None of the Company, its employees and advisors,
members of the Board, and the Employer or Parent or Subsidiary retaining
Participant are providing any tax, legal or financial advice to Participant, or
making any recommendation regarding Participant's participation in the Plan or
Participant's acquisition or sale of the Performance Shares. Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.


12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this document by and among, as applicable, the
Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing Participant's
participation in the Plan.
Participant understands that the Company and the Employer or the Parent or
Subsidiary retaining Participant hold certain personal information about
Participant, including, but not limited to, Participant's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Performance Shares or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in Participant's favor, as
the Employer, the Parent or Subsidiary retaining Participant and/or the Company
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). Participant acknowledges and understands that Data may be
transferred to a stock plan broker designated by the Company, including E*Trade
Financial (“E*Trade”) Fidelity Stock Plan Services LLC (“Fidelity”) or any other
broker or plan administrator that may be designated by the Company and any other
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the United States or
elsewhere, and that the recipient's country (e.g., the United States) may have
different data privacy laws and protections than Participant's country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients then reasonably known or identified of the
Data by contacting the Company's Stock Administration department. Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant's participation in the Plan, including
any requisite transfer of such Data as may be required to E*Trade, Fidelity or
any other broker or third party with whom Participant may elect to deposit any
Performance Shares acquired upon vesting. Participant understands that Data will
be held only as long the Company or its third party broker and stock
administrator deems reasonably necessary to implement, administer and manage
Participant's participation in the Plan or to comply with applicable laws or
regulations. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Company's Stock Administration
department in writing.




--------------------------------------------------------------------------------




Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis. If Participant does not consent, or if later seeks
to revoke his or her consent, Participant's employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Performance Shares or other equity awards to Participant or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect his or her ability to
realize benefits from the Performance Shares or otherwise participate in the
Plan. For more information on the consequences of his or her refusal to consent
or withdrawal of consent, Participant understands that he or she may contact the
Company's Stock Administration department.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at NetSuite Inc., 2955 Campus
Drive, Suite 100, San Mateo, California 94403, United States of America or at
such other address as the Company may hereafter designate in writing.


14.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


15.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


16.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.


17.Repayment/Forfeiture. Any benefits Participant may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted or (ii) similar rules under the laws of any other
jurisdiction, and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to Participant.


18.Plan Governs. This Award of Performance Shares and this Agreement are subject
to all terms and provisions of the Plan, the provisions of which are hereby made
a part of this Agreement and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of a conflict between one or more
provisions of this Agreement




--------------------------------------------------------------------------------




and one or more provisions of the Plan, the provisions of the Plan will govern.
Capitalized terms used and not defined in this Agreement will have the meaning
set forth in the Plan.


19.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.


20.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


21.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


22.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


23.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Performance Shares, or if necessary to ensure or facilitate the Company's
compliance with applicable foreign laws.


24.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Shares under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is established
voluntarily by the Company, it is discretionary in nature, and may be modified,
amended, suspended or terminated by the Company at any time, unless otherwise
provided in the Plan and this Agreement.


25.Governing Law. This Agreement will be governed by the laws the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises directly or indirectly under this Award of
Performance Shares or this Agreement, the parties hereby submit to and consent
to the jurisdiction of the State of California, and agree that such litigation
will be conducted in the courts of San Mateo County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Performance Shares is made and/or to be
performed.






--------------------------------------------------------------------------------




26.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.




27.Appendix. Notwithstanding any provision in this Agreement to the contrary,
the Award of Performance Shares shall be subject to the special terms and
provisions set forth in the Appendix to this Agreement for Participant's
country. Moreover, if Participant relocates to one of the countries included in
the Appendix, the special terms and provisions for such country will apply to
Participant, to the extent the Administrator determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.


28.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant's participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


29.Waiver. The waiver by the Company with respect to compliance of any provision
of this Agreement by Participant shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of such
party of a provision of this Agreement.


